866 F.2d 1415Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dock H. DILLMAN, Jr., Plaintiff-Appellant,v.Edward K. CARPENTER, Commonwealth Attorney, GoochlandCounty, Defendant- Appellee.
No. 88-7774.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1988.Decided:  Jan. 27, 1989.

Dock H. Dillman, Jr., appellant pro se.
Palmer St. Clair Rutherford, Jr.  (Willcox & Savage, PC), for appellee.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Dock H. Dillman, Jr., appeals the district court's order denying relief under 42 U.S.C. Sec. 1983 and dismissing without prejudice his 28 U.S.C. Sec. 2254 claims.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dillman v. Carpenter, C/A No. 88-362-N (E.D.Va. Sept. 23, 1988).  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


2
AFFIRMED.